Title: To George Washington from Major General Alexander McDougall, 14 July 1779
From: McDougall, Alexander
To: Washington, George


        
          Sir,
          West point 14th July 1779
        
        The Teams of General Nixons Brigade are all Sent off, at Some distance, for want of Forage, which will render it impracticable, to move the Brigade or Transport Provission to it. I have therefore directed him to Send out, a Field officers command of 150 men, with four days Provission, which will come up to the Idea your Excellency last mentioned to me, on that Subject. These can be releived, and the Party kept on the Ground, but if the whole move they must retire for Provision. The light Troops under Major Hull are about 350, and no other Field officer with it; the Command is large for one. Besides he is not acquainted, with the ground below Fort Montgomery. If the infantry of this Divission move down without Tents, will it not raise a Suspicion of the design? as General Wayne’s have theirs. And those Corps will not get down this evening, unless they go without Tents; and as they had to draw Provission. For these reasons, I submit it to your Excellency’s consideration, whether the design will not be better covered, by delaying the enterprise till the Troops from hence are Setled with their Tents. There are no boat Hooks. I have the Honor to be, Your Excellency’s Humble Servant
        
          Alexr McDougall
        
      